Citation Nr: 0634192	
Decision Date: 11/06/06    Archive Date: 11/16/06

DOCKET NO.  02-22 033	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas



THE ISSUE

Entitlement to service connection for restless leg syndrome, 
claimed as muscle spasms secondary to service-connected 
diabetes mellitus, type II.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. J. Turnipseed, Associate Counsel



INTRODUCTION

The veteran had active service from August 1968 to March 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 2002 rating decision of the above 
Department of Veterans Affairs (VA) Regional Office (RO), 
which, in pertinent part, denied service connection for 
restless leg syndrome.

As discussed below, the appeal is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
provide notification when further action is required on the 
part of the veteran.


REMAND

The veteran is seeking service connection for restless leg 
syndrome as secondary to service-connected diabetes mellitus.  
Unfortunately, the record as it stands is currently 
inadequate for the purpose of rendering a fully informed 
decision as to the veteran's claim.  Thus, a remand to the RO 
is required in order to fulfill the statutory duty to assist 
the veteran in developing the facts pertinent to his claim.  
Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).

Review of the record reveals the veteran is currently 
diagnosed with restless leg syndrome.  However, there is no 
competent and probative medical evidence of record to assist 
the Board in determining whether his restless leg syndrome is 
secondary to service-connected diabetes mellitus.  While 
there is positive and negative evidence addressing the 
etiologic relationship between the two conditions, the Board 
finds the evidence is speculative at best and, as such, 
inadequate to evaluate the claim.  

The veteran underwent QTC/VA examination in August 2002 in 
order to determine whether his restless leg syndrome is 
related to the service-connected diabetes mellitus.  The 
examiner noted the veteran reported that, one year prior to 
the examination, he began to complain of sleeping problems, 
including pain in his entire body, restless legs and feet, 
and jerking sensations.  The examiner also noted the veteran 
was previously diagnosed with diabetes mellitus ten years 
before, and that he had tingling and numbness in his hands 
and feet.  On neurological examination, the veteran's upper 
and lower extremities were normal.  The diagnosis was 
restless leg syndrome.  As to a nexus statement, the examiner 
stated that it is as likely as not that the veteran's 
restless leg syndrome is related to service or may be 
secondary to diabetes mellitus.  The examiner also stated 
that it is more likely than not that the veteran's restless 
leg syndrome is secondary to service, since he had these 
conditions 10 years prior to being diagnosed with diabetes.  

In January 2004, the veteran was afforded a VA neurological 
examination.  The examiner noted the veteran reported that he 
had episodes of jerking movements in his legs when he 
returned from Vietnam.  The examiner also noted the veteran 
was diagnosed with restless leg syndrome, but stated he also 
described episodes of nocturnal myoclonus.  Examination 
revealed normal sensory and muscle strength.  The diagnosis 
was restless leg syndrome and nocturnal myoclonus, which the 
examiner stated may be idiopathic and not related to any 
other etiology.  The examiner noted that the veteran's 
symptoms began in the early 1970s and his diabetes was 
diagnosed in the 1980s.  

An April 2004 statement from R.N., M.D., reflects the veteran 
was given a sleep study after complaining of problems falling 
asleep.  Dr. N noted that the study revealed the veteran had 
periodic leg movements during sleep, some of which caused 
arousals and awakening.  Dr. N diagnosed the veteran with 
restless leg syndrome, among other things, and stated that 
the veteran would be evaluated to determine whether "hurtful 
neuropathy" was present, given the fact that he had 
underlying diabetes which might be a contributing factor to 
his restless leg syndrome.  There is no indication in the 
record that Dr. N conducted further studies and subsequently 
determined whether the veteran's diabetes mellitus was a 
contributing factor to the veteran's restless leg syndrome.  

In May 2006, the veteran was afforded separate VA 
examinations to evaluate his diabetes mellitus and associated 
neurological complications.  The same physician conducted the 
examinations, and noted the veteran reported that his 
neurological symptoms included a pinched nerve on his left 
side and restless leg syndrome at night.  He also reported 
having some numbness at night that wakes him up.  The 
examiner stated that he believes the veteran's numbness and 
pain are more related to his restless leg syndrome than to 
any peripheral neuropathy caused by his diabetes.  

Based upon the foregoing, the Board finds there is no clear 
opinion determining whether the veteran's restless leg 
syndrome is, or is not, associated with his service-connected 
diabetes mellitus.  Therefore, the Board concludes that a new 
medical examination is needed in order to clarify whether the 
veteran's restless leg syndrome is proximately due to, the 
result of, or aggravated by service-connected diabetes 
mellitus.  See 38 C.F.R. § 3.326 (2005).  

During the pendency of this appeal, the Court of Appeals for 
Veterans Claims issued a decision in the case of Dingess v. 
Nicholson, 19 Vet. App. 473 (2006), which held that enhanced 
VCAA notice may be needed in certain claims for compensation.  
The Board is confident that the RO will effectuate the new 
requirements of the Court in this matter.

In addition, the Board notes that 38 C.F.R. § 3.310, the 
regulation which governs claims for secondary service 
connection, has been amended recently.  71 Fed. Reg. 52,744 
(Sept. 7, 2006).  That regulation will be considered in any 
readjudication of this claim.

Therefore, to ensure that VA has met its duty to assist the 
claimant in developing the facts pertinent to the claim, and 
to ensure full compliance with due process requirements, the 
case is REMANDED to the RO for the following development:

1.	Schedule the veteran for a neurological 
examination to determine whether there is a 
causal nexus between his service-connected 
diabetes mellitus and his restless leg 
syndrome or, in the alternative, if the 
diabetes has not caused the latter condition, 
whether the service-connected diabetes 
mellitus has aggravated his restless leg 
syndrome.  Any and all studies deemed 
necessary by the examiner should be 
completed.  The claims file must be made 
available to the examiner for review in 
conjunction with the examination, and the 
examination report should reflect that such 
review is accomplished.  A rationale must be 
provided for any opinion offered.  All 
necessary special studies or tests, to 
include indicated X-rays, are to be done.

a.	The examiner is requested to offer an 
opinion as to whether it is more likely 
than not (i.e., to a degree of 
probability greater than 50 percent), at 
least as likely as not (i.e., a 
probability of 50 percent), or unlikely 
(i.e., a probability of less than 50 
percent) that any current restless leg 
syndrome is causally related to the 
veteran's service-connected diabetes 
mellitus, or, if not caused thereby, has 
been aggravated by the diabetes.  

b.	Note:  The term "at least as likely as 
not" does not mean merely within the 
realm of medical possibility, but rather 
that the weight of medical evidence both 
for and against a conclusion is so 
evenly divided that it is as medically 
sound to find in favor of causation as 
it is to find against it.

c.	Note:  The term "aggravated" in the 
above context refers to a permanent 
worsening of the underlying condition, 
as contrasted to temporary or 
intermittent flare-ups of symptomatology 
which resolve with return to the 
baseline level of disability.

d.	If the examiner concludes that the 
veteran's non-service-connected restless 
leg syndrome has been aggravated by the 
service-connected diabetes mellitus, the 
examiner should comment upon the degree 
of any such restless leg symptomatology 
that would not be present but for the 
impact of the service-connected 
diabetes.  It would be helpful if the 
examiner expressed this differential 
degree of additional disability in 
percentage terms.

e.	If it cannot be determined whether the 
veteran currently has restless leg 
syndrome that is caused or aggravated by 
his service-connected diabetes mellitus, 
on a medical or scientific basis and 
without invoking processes relating to 
guesses or judgment based upon mere 
conjecture, the examiner should clearly 
and specifically so specify in the 
report, and explain why this is so.

2.  Thereafter, the issue on appeal should be 
readjudicated.  If the benefit sought on appeal is 
not granted to the veteran's satisfaction, the 
veteran and his representative should be provided 
with a supplemental statement of the case and 
afforded the appropriate opportunity to respond 
thereto.

The case should then be returned to the Board for further 
appellate consideration, if otherwise in order.  The Board 
intimates no opinion as to the ultimate outcome of this case.  
The veteran need take no action unless otherwise informed.  
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The veteran is hereby notified that it is his 
responsibility to report for the examination and to 
cooperate in the development of the case, and that the 
consequences of failure to report for a VA examination 
without good cause may result in denial of the claim.  
38 C.F.R. § 3.655 (2006).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a final decision of the Board on the merits of the appeal.  
38 C.F.R. § 20.1100(b) (2006).


